In an action pursuant to Insurance Law § 5106 (a) for the payment of first-party benefits, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Feuerstein, J.), dated June 24, 1994, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
*281Although the defendant issued an incomplete denial of claim form to the plaintiff, there is a question of fact regarding whether the event that caused Jorge Acevedo’s injuries is covered by his contract of insurance with the defendant. Thus, the plaintiff’s motion for summary judgment was properly denied (see, e.g., Zappone v Home Ins. Co., 55 NY2d 131; Schiff Assocs. v Flack, 51 NY2d 692; Presbyterian Hosp. v Atlanta Cas. Co., 210 AD2d 210; Lancer Ins. Co. v Peterson, 175 AD2d 239, 240; Employers Ins. v County of Nassau, 141 AD2d 496; Locascio v Atlantic Mut. Ins. Co., 127 AD2d 746; Homey v Tisyl Taxi Corp., 93 AD2d 291; Matter of Manhattan & Bronx Surface Tr. Operating Auth. [Gholson], 71 AD2d 1004). Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.